TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00110-CV


Patricia Scott d/b/a Armor Farm and Ranch Supply, Appellant

v.


Wayland Raley, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 03-038-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	Appellant Patricia Scott filed a notice of appeal on March 2, 2004.  Her brief was due
on May 7, 2004.  On May 24, 2004, appellant was notified that her brief was late, and given until
June 4, 2004, to respond.  See Tex. R. App. P. 38.8(a)(1) (failure to file brief can result in dismissal
for want of prosecution).  The notice informed appellant that failure to respond would result in
dismissal of the appeal.  To date, appellant has not responded in any way to that notice.  Accordingly,
we dismiss the appeal for want of prosecution.  Id.; Tex. R. App. P. 42.3(b) (dismissal for want of
prosecution).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed:   July 29, 2004